EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Payal Sud on 04/09/2021.
The application has been amended as follows: 
Claims 1 and 37: replace the last section of each claim (beginning with “detecting the presence or absence of said target polynucleotide…”) with the following:
“detecting current shift events, when present, caused by payload-bound target polynucleotides and unbound background molecules passing through the nanopore;
calculating for each event a conductance shift depth (δG=δI/V) and duration, wherein said conductance shift depth is computed as a mean or maximum current shift divided by voltage;
distinguishing events caused by payload-bound target polynucleotides and unbound background molecules based on the calculated conductance shift depth and duration of each event; and
detecting the presence or absence of said target polynucleotide sequence in said sample based on the presence or absence of events corresponding to payload-bound target polynucleotides.”

Claim 31: The method of claim 15, wherein the conjugation site is located at or near the 5’ end of the said amplicon.

Cancel claims 84 and 85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637